DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 9/22/2022.
Claim 12 is cancelled. Claims 11, 13, 14, 15 and 16 are allowed. Claims 1-11 and 13-20 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained or newly added in this Office Action. 

Response to Arguments
Regarding Applicant’s arguments about the objections for FIG. 3, the arguments have been fully considered and deemed persuasive. The new drawings submitted have been accepted.
Regarding Applicant’s arguments about the 112(b) rejections for claims 4, 5, 6, 9 and 10, the arguments have been fully considered and deemed persuasive. The corresponding rejections set forth in the previous Office Action have been withdrawn.
Regarding Applicant’s arguments about the double patenting rejections for claims 1-20, the arguments have been fully considered and deemed persuasive. Since application 17/126,788 has been abandoned, the corresponding rejections set forth in the previous Office Action have been withdrawn.

Regarding Applicant’s arguments about the 103 rejections for claims 1 and 17, the arguments have been fully considered and deemed unpersuasive. 
Regarding claim 1 (and similarly claim 17), Applicant argued in substance that (1) reference Totani is not closely relevant to controlling energy flow in a hybrid mechanical system; (2) Totani does not teach to reverse power flow direction as recited in the amended claim.
As per the point (1), Totani teaches to calculate a power system state vector based on energy demand and a stored data array, which teaches to solve the same problem as in Applicant’s “hybrid power system”. Totani’s teaching is an analogous art since it teaches to solve the same problem between power suppliers and power users. 
As per the point (2), Applicant amended the claim and added new limitation “the varying the flow of energy including varying a direction of the flow of energy between at least two of the plurality of energy devices”. This newly added limitation is taught by reference He instead of Totani (please see details in the section of 103 rejection).
To overcome the 103 rejections, Applicant is suggested to add the limitation of claim 7 into claim 1.

Claim Objections
In claim 6, the phrase “the varying of the flow of energy” should be amended to “the varying [[of]] the flow of energy”, to correct the grammar errors.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over He (US 2012/0197472 A1, prior art of record, hereinafter as “He”) in view of Totani (US 2014/0097684 A1, prior art of record, hereinafter as “Totani”). 
Regarding claim 1, He teaches:
A method of controlling a hybrid power system ([0003]: He teaches “powertrain and method of a kinetic hybrid vehicle”) comprising:
receiving state data (FIG. 8 and [0141]: “The interface to the system 62 may contain a series of sensors generating signals to the ECU 60, including sensors to detect RPM of various ports of the CVT, the engine load, and the state of charge of the battery pack 05, and etc.”; And [0183]: “The system continually reads in inputs from sensors in its interface 62 or from the vehicle's ECU 60 to evaluate whether the operator's intent is for the vehicle to remain stationary”.) for each of a plurality of energy devices (FIG. 10a and [0123]: engine 20, flywheel 10, motor/generators 01 and 02, and battery 05) coupled by drive linkages (FIG. 10a and [0123]: gear set 12, gear set 17, clutch 22) in the hybrid power system (the hybrid vehicle power system in FIG. 10a) ;
determining an energy demand of at least one of the plurality of energy devices based on the state data (FIG.s 11a-11m and [0126-0131]: based on if the vehicle is in an acceleration state, a cruise state or a deceleration state, the energy demand of the engine, motor/generator or the flywheel is determined. For example, in the start engine state shown in FIG. 9d, the energy demand of the engine is determined, which is needed to start the engine);
producing a power request (FIG.s 11a-11m and [0126-0131]: when the vehicle is in different state, different power is needed from the engine, the motor/generator and the flywheel, therefore a power request is produced for the engine, the motor/generator and the flywheel so the vehicle can work properly in the intended state);
varying a flow of energy amongst the plurality of energy devices using at least one of the drive linkages based on the power request (FIG.s 11a-11m and [0126-0131]: based on the power request, the energy is flow differently in different vehicle’s state amongst the engine, the flywheel and the motor/generators using the gear set 12, gear set 17, clutch 22); and
the varying the flow of energy including varying a direction of the flow of energy between at least two of the plurality of energy devices (FIG.s 11a-11m and [0126-0131]: the flow of energy changes direction between the engine, the flywheel and/or the motor/generators in different vehicle’s states).
He teaches all the limitations except calculating a power system state vector based on the determined energy demand and on a stored data array defined by a hardware configuration of the hybrid power system; and producing a power request based on the power system state vector.
However, Totani teaches in an analogous art: 
calculating a power system state vector (FIG.s 3 and 4, and [0061]: the power usage states of different power sources are determined/calculated for different modes. The power usage states of multiple power sources, which include multiple values each associated with corresponding power source, forms a power system state vector. The power systems state vector is determined/calculated based on an energy demand in a different mode, and the data array 120 in FIG. 4) based on an energy demand and on a stored data array (the data array 120 in FIG. 4) defined by a hardware configuration of the power system (FIG.s 3 and 4, and [0061]: the data array 120 is a stored table defined by a hardware configuration of the power system, to decide which power sources to use in which mode);
Since the power system state vector taught by Totani tells which power sources to use in a certain operation mode, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He based on the teaching of Totani, to make the method to further comprise calculating a power system state vector based on the determined energy demand and on a stored data array defined by a hardware configuration of the hybrid power system; and producing a power request based on the power system state vector. One of ordinary skill in the art would have been motivated to do this modification since it can help “providing power from power sources to power consuming devices”, as Totani teaches in [0001]. 

Regarding claim 2, He-Totani teach all the limitations of claim 1.
He further teaches:
the plurality of energy devices includes a combustion engine (engine 20) and at least one regenerative energy device (flywheel 10 and battery 05).

Regarding claim 3, He-Totani teach all the limitations of claim 2.
He further teaches:
receiving state data indicative of whether the combustion engine is in an accelerating mode (FIG.s 11c, 11d), a non-accelerating mode (FIG.s 11e, 11f, 11g), a braking mode (FIG.s 11h, 11i), or a starting mode (FIG. 11b); and
receiving state data indicative of a state of charge of the at least one regenerative energy device (0183: “… allows the battery pack to be charged if SOC is too low when the vehicle is stationary”. This teaches to sense and receive the state of charge data for the battery 05).

Regarding claim 4, He-Totani teach all the limitations of claim 3.
He further teaches:
the varying the flow of energy includes initiating or increasing the flow of energy to the combustion engine in the accelerating mode (as shown in FIG.11d, in the accelerating mode, the flywheel and motors M1 and M2 all output power to increase a flow of energy to the engine).

Regarding claim 6, He-Totani teach all the limitations of claim 2.
He further teaches:
the varying the flow of energy includes varying the flow of energy using a continuously variable transmission of the at least one of the drive linkages (gear set 12 as described in [0073]).

Claim 17 recites a power control system to conduct the operation steps of the method in claim 1 with patentably the same limitations. Therefore claim 17 is rejected for the same reason recited in the rejection of claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Totani, and in further view of Severinsky (US 2001/0039230 A1, prior art of record, hereinafter as “Severinsky”). 
Regarding claim 5, He-Totani teach all the limitations of claim 3, but don’t teach the varying of the flow of energy includes initiating or increasing the flow of energy from the combustion engine in the braking mode to the at least one regenerative energy device using the at least one of the drive linkages.
However, Severinsky teaches in an analogous art: 
initiating or increasing the flow of energy from the combustion engine in the braking mode to the at least one regenerative energy device ([0208]: “where the vehicle's torque requirements are less than the torque then being produced by the engine, e.g., during coasting, on downhills or during braking, the excess engine torque is used to charge the batteries”. This teaches to initiate a flow of energy from the engine to charge the batteries during the braking mode).
Since the engine in He is coupled to the power system by the drive linkages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He-Totani based on the teaching of Severinsky, to make the method wherein the varying of the flow of energy includes initiating or increasing the flow of energy from the combustion engine in the braking mode to the at least one regenerative energy device using the at least one of the drive linkages. One of ordinary skill in the art would have been motivated to do this modification since it can help “achieving substantially improved fuel economy and reduced pollutant emissions”, as Severinsky teaches in [0002].

Allowable Subject Matter
Claims 11 and 13-16 are allowed.
Claims 7-10 and 18-20 are objected to as being dependent upon a rejected base claims, but would be allowable if claims 7 and 18 are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reason For Allowance
Claim 11 has been amended to add the limitation of claim 12 (which was objected in the previous Office Action). Claim 11 and its depend claims have also been amended to overcome the objections and 112(b) rejections set forth in the previous Office Action. The double patenting rejection has been withdrawn due to the abandonment of the application 17/126,788. Therefore, Claims 11 and 13-16 are allowed.
Regarding claim 7 (similarly for claim 18), claim 7 depends on claim 1. He (US 2012/0197472 A1) and Totani (US 2014/0097684 A1) together teach all the limitations of claim 1. Claim 7 recites additional limitations “wherein the stored data array includes an energy flow path matrix having a power supply axis and a power demand axis”. No prior arts have been found to, individually or in combination, teach or suggest these additional limitations in the context of other limitations in claim 1. Therefore, claims 7-10 and 18-20 would be allowable if claims 7 and 18 are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115